Case: 12-10776         Date Filed: 08/24/2012   Page: 1 of 3

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10776
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:10-mc-24102-WMH



TRIANGULO PISOS E PAINEIS, LTDA,

llllllllllllllllllllllllllllllllllllllll                            Petitioner - Appellee,

                                               versus

BR-111 IMPORTS & EXPORTS, INC.,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 24, 2012)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-10776     Date Filed: 08/24/2012       Page: 2 of 3

      Appellant BR-111 Imports & Exports, Inc. (BR-111) and Appellee

Triângulo Pisos E Paineis, LTDA (Triângulo) agreed to have all disputes finally

settled under the Rules of Conciliation and Arbitration of the International

Chamber of Commerce. At the conclusion of a hearing held before the

International Court of Arbitration, the arbitration tribunal requested post-hearing

submissions from both parties. BR-111 contended that Triângulo’s submission

included new evidence and arguments and requested an opportunity to respond.

The arbitration tribunal denied this request because it found that the submission

did not include new evidence or arguments. The arbitration tribunal concluded

that BR-111 owed Triângulo for unpaid invoices with interest and attorneys fees.

The tribunal also determined that Triângulo owed BR-111 for outstanding

warranty claims with interest. Triângulo field a Motion to Confirm Final Arbitral

Award in the district court and BR-111 filed a Motion to Vacate Final Award.

The district court denied BR-111’s motion and granted Triângulo’s motion. After

reviewing the parties’ briefs, we affirm the district court.

      We review a district court’s order confirming or vacating an arbitration

award de novo and its factual findings for clear error. Gianelli Money Purchase

Plan & Trust v. ADM Investor Servs., Inc., 146 F.3d 1309, 1311 (11th Cir. 1998).

Both parties accept that there is a strong presumption in favor of confirming the

                                           2
              Case: 12-10776    Date Filed: 08/24/2012   Page: 3 of 3

arbitration award. However, the parties disagree on which principles govern

challenges to the arbitration award. BR-111 contends that the Federal Arbitration

Act (FAA) governs; whereas, Triângulo contends that the Inter-American

Convention (Panama Convention) governs.

      Even assuming we apply the FAA, as BR-111 wishes, the arbitration award

will still stand. Under the FAA, the party seeking to vacate an arbitration award

must show that the award falls into one of the statutory bases for vacatur. 9 U.S.C.

§§ 9, 10. BR-111 contends that the arbitration tribunal “refus[ed] to hear evidence

pertinent and material to the controversy,” and therefore the award must be

vacated. 9 U.S.C. § 10. However, the district court correctly found that the

arbitration tribunal noted in the Final Award that both parties responded to the

panel’s post-hearing request. Additionally, the arbitration tribunal found that none

of Triângulo’s submissions presented new evidence or arguments that required

BR-111’s response. Thus, the arbitration tribunal did not refuse to hear evidence

pertinent and material to the controversy. BR-111 was given a full opportunity to

present its case during a full hearing and in the post-hearing submissions. We

therefore affirm the district court’s order granting Triângulo’s Motion to Confirm

and denying BR-111’s Motion to Vacate.

      AFFIRMED.

                                         3